Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection 

 The Status of Claims:
Claims 10-18 are pending. 
Claims 10-18 are rejected. 


DETAILED ACTION
1. 	Claims 10-18 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/JP2018/017348 04/27/2018, which has a forigin priority document, JAPAN 2017-097681 05/16/2017.

    Drawings
3.        The drawing filed on 10/28/2019 is accepted by the examiner. 
        IDS
4.         The IDS filed on 10/28/2019 and 2/08/2021 have been reviewed by 
  the examiner. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 10, the expression "essentially consisting" is recited .This is vague and unclear and leaves the examiner in doubt as to the meaning of the phrase to which it refers, thereby rendering the definition of the subject-matter of said claim unclear An appropriate correction is required.

In claim 10, the expression "non-nucleophilic strong base" is recited .This is 

In claim 10, the expression "irradiating light" is recited. This is vague and unclear and leaves the examiner in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject-matter of said claim
unclear  An appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5	Claim(s) 10-12, and 15-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated clearly by Kuwahara et al (Org. Lett., Vol. 14, No. 13, 2012, p. 3376-3379
. 	Kuwahara et al discloses the reactions of aniline, phenol or p-tert-butyipheno! 
with CHCl3 in the presence sodium hydrogen carbonate and triethyiamine as base and of oxygen whilst being irradiated with a mercury lamp in the followings:



    PNG
    media_image1.png
    196
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    642
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    183
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    235
    613
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    622
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    95
    663
    media_image6.png
    Greyscale

(see page 3378, table 1)

As illustrated in Figure 1, the reactions can be demonstrated in a pseudoclosed system, where the reaction substrate dissolved in organic solvents is exposed to the
photo-decomposed chloroform gas, prepared by photo-irradiationunder flowing O2. The unreacted photodecomposed products, after passing through the reaction system,must be trapped and neutralized by water containing NaHCO3 at the terminal of the reaction system. With this system, when 8.3 mmol of anisole, dissolved in 15 mL ofchloroform, was exposed for 1 h to the photo-decomposed chloroform/O2 gas at rt, 4-chloroanisole was obtained in 90% isolated yield (Table 1, entry 1).(see page 3378, the left col., near the last pargraph) 

The low-pressure mercury lamps, most of which have low electric power light with wavelengths of 184.9 and 253.7 nm  (see page 3377, the right col at the bottom  paragraph to left col at the first paragraph)   These are identical with the claims.


6.	Claim(s) 10-12, and 15-18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated clearly by Tsuda Akihiko (JP 2013181028).
Tsuda Akihiko discloses the synthesis of 1,3-dicyclohexyl urea, polyphenyl urea, , di(4-tert-butylphenyl)carbonate, and polycarbonate. Furthermore, Tsuda Akihiko discloses the reactions of p-phenyienediamine, p-tert-butylphenol or bisphenol A with CHCl3 in the presence of triethylamine as base and of oxygen whilst being irradiated with a mercury lamp in the followings
Synthesis of (1,3-dicyclohexyl Urea
A cylindrical reaction vessel (diameter : 42) equipped with a quartz glass jacket having a diameter of 30 was provided at the center, and a low-pressure mercury lamp (U VL 20 PH - 6, manufactured by SEN  Light Co., Ltd., 20 W, φ 24 × 120) was placed i n a quartz glass jacket, and purified CHCl3 (40 mL) was charged into the reaction 
vessel. Stirring of CHCl3 at 20. degree. C. while bubbling air, and low pressure Light irradiation was performed by a mercury lamp. Air containing the resulting 
3 solutions of cyclohexylamine (1.0mL,8.3 mmol) and triethyl amine (5.8mL,42mmol) (15 mL) and the solutions were stirred for 30 minutes. Then, saturated aqueous sodium hydrogencarbonate solution was added to the solution and stirred for a while. The organic layer was washed with saturated aqueous sodium bicarbonate solution, the organic layer was extracted, dried over sodium sulfate, and the solvent was distilled off under reduce d pressure to obtain a white powder. It was washed with acetone to give 
a 1,3-dicyclohexyl Urea in 99% (922 mg) yield.
(Synthesis of Polyphenyl Urea) 
In the same manner as in Example 1, light is irradiated to CHCl3 and air containing the generated decomposition products is obtained. Separately prepared p-phenylenediamine (448 mg,4.14 mmol) and triethyl amine (5.8mL,41.6 mmol) in CHCl3 (15 mL) and stirred for 30 minutes to confirm the formation of an insoluble white precipitate. Thereafter, water was added to the solution and stirred for a while. The precipitate was filtered and it was washed with water and acetone, and dried to give the polyphenyl urea in a yield of 88% (493 mg).
Synthesis of di(4-tert-butylphenyl)carbonate
A solution of cyclohexylamine and triethyl amine in CHCl3 is made up of 4-tert-butylphenol (300mg,2.0mmol) and triethyl amine (0.98mL,7.0 mmol) in CHCl3 (15 mL). A di(4-tert-butylphenyl)carbonate was obtained in a yield of 99% (324 mg) in the same manner as in Example 1, except that the precipitation operation was changed to chloroform and hexane.
Synthesis of Polycarbonate
3 solution of cyclohexylamine and triethyl amine was converted into CHCl3 solutions of bisphenol A (457mg,2.0 mmol) and triethyl amine (2.0mL,1 4.0mmol) (15 mL) to give a yield of 85% (434 mg) in the same manner as in Example 1.
(see pages 12-13, examples 1-4)
As a means for light irradiation of the present invention, there is no particular limitati on as long as the effect of the present invention is not impaired, and particularly, a li ght which can be irradiated with light containing at least a short wavelength light is p referred. The short wavelength light is preferably about 400 nm or less, more prefer ably about 300 nm or less, and even more preferably about 280 nm or less. As a ligh t source including such a short wavelength light in a wavelength region, for example, a solar light, a low-pressure mercury lamp, a medium-pressure mercury lamp, a high-pressure mercury lamp, an ultrahigh-pressure mercury lamp, a chemical lamp, a b lack light lamp, a metal halide lamp, and the like can be mentioned, and a low-pressure mercury lamp or the like is particularly preferably used from the viewpoint of reaction efficiency and cost. The light source which contains the aforementioned short
 wavelength light in a wavelength band(see page 7, a pargraph#0013) These are identical with the claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsuda Akihiko (JP 2013181028).
Tsuda Akihiko discloses the synthesis of 1,3-dicyclohexyl urea, polyphenyl urea, 3 in the presence of triethylamine as base and of oxygen whilst being irradiated with a mercury lamp in the followings
Synthesis of (1,3-dicyclohexyl Urea
A cylindrical reaction vessel (diameter : 42) equipped with a quartz glass jacket having a diameter of 30 was provided at the center, and a low-pressure mercury lamp (U VL 20 PH - 6, manufactured by SEN  Light Co., Ltd., 20 W, φ 24 × 120) was placed i n a quartz glass jacket, and purified CHCl3 (40 mL) was charged into the reaction 
vessel. Stirring of CHCl3 at 20. degree. C. while bubbling air, and low pressure Light irradiation was performed by a mercury lamp. Air containing the resulting 
decomposition products was blown into separately prepared CHCl3 solutions of cyclohexylamine (1.0mL,8.3 mmol) and triethyl amine (5.8mL,42mmol) (15 mL) and the solutions were stirred for 30 minutes. Then, saturated aqueous sodium hydrogencarbonate solution was added to the solution and stirred for a while. The organic layer was washed with saturated aqueous sodium bicarbonate solution, the organic layer was extracted, dried over sodium sulfate, and the solvent was distilled off under reduce d pressure to obtain a white powder. It was washed with acetone to give 
a 1,3-dicyclohexyl Urea in 99% (922 mg) yield.
(Synthesis of Polyphenyl Urea) 
In the same manner as in Example 1, light is irradiated to CHCl3 and air containing the generated decomposition products is obtained. Separately prepared p-phenylenediamine (448 mg,4.14 mmol) and triethyl amine (5.8mL,41.6 mmol) in CHCl3 
Synthesis of di(4-tert-butylphenyl)carbonate
A solution of cyclohexylamine and triethyl amine in CHCl3 is made up of 4-tert-butylphenol (300mg,2.0mmol) and triethyl amine (0.98mL,7.0 mmol) in CHCl3 (15 mL). A di(4-tert-butylphenyl)carbonate was obtained in a yield of 99% (324 mg) in the same manner as in Example 1, except that the precipitation operation was changed to chloroform and hexane.
Synthesis of Polycarbonate
The CHCl3 solution of cyclohexylamine and triethyl amine was converted into CHCl3 solutions of bisphenol A (457mg,2.0 mmol) and triethyl amine (2.0mL,1 4.0mmol) (15 mL) to give a yield of 85% (434 mg) in the same manner as in Example 1.
(see pages 12-13, examples 1-4)

The instant invention, however, differs from the prior art in that the use of pyridine base is unexemplified in the prior art.

Tsuda Akihiko expressly discloses the reactions of p-phenyienediamine, p-tert-butylphenol or bisphenol A with CHCl3 in the presence triethylamine as base and of oxygen whilst being irradiated with a mercury lamp (see pages 12-13, examples 1-4). Furthermore,  it does offer guidance that by adding a catalyst to the vessel in addition to 
. So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to use pyridine as an alternative base to triethyl amine in the Akihiko process in order to conduct an routine optimization process. This is because the skilled artisan in the art would expect such a manipulation to be successful and feasible as guidance shown in the prior art. 
 
Conclusion
Claims 10-18 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/13/2021